
	
		I
		111th CONGRESS
		2d Session
		H. R. 5619
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2010
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the SAFE Port Act to provide for the eligibility
		  of certain third party logistics providers for participation in the
		  Customs-Trade Partnership Against Terrorism program.
	
	
		1.Eligibility of certain third
			 party logistics providers for participation in C–TPAT program
			(a)In
			 generalSection 212 of the
			 SAFE Port Act (Public Law 109–347; 6 U.S.C. 962) is amended by inserting after
			 contract logistics providers, the following: non-asset
			 based third party logistics providers that arrange international transportation
			 of freight, including motor carrier brokers of property licensed by the
			 Department of Transportation,.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by
			 subsection (a) takes effect on the date of the enactment of this Act and
			 applies with respect to applicants seeking to participate in the Customs–Trade
			 Partnership Against Terrorism (C–TPAT) program on or after the
			 date on which the regulations published pursuant to paragraph (2) take
			 effect.
				(2)RegulationsThe
			 Secretary of Homeland Security, acting through the Commissioner responsible for
			 United States Customs and Border Protection of the Department of Homeland
			 Security, shall publish in the Federal Register criteria for participation in
			 C–TPAT program of non-asset based third party logistics providers described in
			 section 212 of the SAFE Port Act, as added by subsection (a), not later than 60
			 days after the date of the enactment of this Act.
				
